DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Volos et al. (U.S. Patent No. 10300922; hereinafter Volos).
Regarding claim 1, Volos teaches a method, comprising (Volos: Col. 15, line 35; i.e., FIG. 9 illustrates an example risk assessment method):
obtaining, by a device, sensor data associated with a vehicle (Volos: Col. 5, lines 38-39; i.e., the vehicle speed sensor provides an output indicative of a speed of the vehicle) and manual input data associated with the vehicle (Volos: Col. 5, lines 9-13; i.e., the sensors 52 may include a first type of sensors each measuring a current quantity or a current state of operation of a corresponding one of driver-operable devices (e.g., a brake pedal, a gas pedal, a steering wheel, a signal indicator, etc.) installed in the vehicle);
determining, by the device and based on the sensor data, automated control information (Volos: Col. 15, lines 29-32; i.e., at 416C, the autonomous control module 332 may autonomously control operation of the vehicle 50, 300 based on the feedback; The feedback may include the driver behavior related information);
determining, by the device and based on the sensor data and the manual input data, a parameter associated with the vehicle (Volos: Col. 5. Lines 32-35; i.e., the sensors 52 also include a second type of sensors each measuring a parameter indicative of how a behavior of the vehicle changes and outputting a time-series measurement data sequence);
determining, by the device and based on the automated control information, a control rating associated with the parameter (Volos: Col. 4, lines 37-41; i.e., the vehicles may communicate various information including parameters, features, etc. describing behavior of the vehicles to the driver risk assessment server 12, which may then provide feedback to the vehicles 20, 22 and/or provide risk assessment scores);
determining, by the device, whether the control rating satisfies a threshold (Volos: Col. 18, lines 21-25; i.e., at 608, the server and/or the calculation module determines whether the driving behavior of the driver warrants an adjustment in a current rate (e.g., an insurance rate, a pay rate, or other rate) and adjusts the rate accordingly. Behavior-based insurance (BBI) rewards good driver behavior; the calculation module would have to determine if the risk assessment score satisfies a threshold or warrants an insurance rate adjustment) for a period of time (Volos: Col. 16, lines 16-18; i.e., trends in behavior are detected for the location, a certain time period, a certain date and/or a set of dates);
and causing, by the device and based on determining that the control rating satisfies the threshold for the period of time, at least one action to be performed (Volos: Col. 14, lines 42-45; i.e., 
Regarding claim 2, Volos teaches the method according to claim 1. Volos further teaches wherein causing the at least one action to be performed comprises: generating an alert; causing a display associated with the vehicle to display the alert (Volos: Col. 14, lines 31-36; i.e., the driver training module 334 generator indicators via the display 340 and/or the audio system 350 to indicate to the driver that the driver is driving dangerously and/or appears to be driving impaired and provide indicators to aid the driver to drive more safely);
and causing the alert to be stored in a data structure associated with the vehicle (Volos: Col. 4, lines 53-57; i.e., the sharing server 14 may store: the information received from the vehicles 20, 22; the risk assessment scores; and/or other data pertaining to the vehicles 20, 22, the drivers of the vehicles 20, 22, locations through which the vehicles 20, 22 are driving, and/or conditions of the locations).
Regarding claim 3, Volos teaches the method according to claim 1. Volos further teaches wherein determining the automated control information comprises: determining a speed of the vehicle based on the sensor data (Volos: Col. 5, lines 38-39; i.e., the vehicle speed sensor provides an output indicative of a speed of the vehicle);
determining an acceleration or deceleration of the vehicle based on the sensor data (Volos: Col. 5, lines 20-22; i.e., the accelerator sensor provides an output indicative of a position of a gas pedal of the vehicle and/or an acceleration rate of the vehicle);   29PATENT 
determining a path of the vehicle based on the sensor data (Volos: Col. 12, lines 32-33; i.e., FIG. 13 shows a path 201 of the vehicle 199; the system determines the path of the vehicle to eventually compare with other paths);  
determining a position of the vehicle with respect to a driving lane based on the sensor data (Volos: Col. 18, lines 40-44; a common trend is for drivers to transition to a left lane early of the merge to provide room for vehicles merging in a right lane. This is shown by common vehicle 650 transitioning at location 1 to the left lane and completing the transition prior to being at location 2; see Fig. 22); 
and determining the automated control information based on at least one of the speed of the vehicle, the acceleration or deceleration of the vehicle, the path of the vehicle, or the position of the vehicle (Volos: Col. 15, lines 29-33; i.e., at 416C, the autonomous control module 332 may autonomously control operation of the vehicle 50, 300 based on the feedback including, for example, average driving parameters and patterns for the location and driving conditions).
Docket No. 20190149Regarding claim 4, Volos teaches the method according to claim 1. Volos further teaches wherein the parameter is: a speed of the vehicle; an acceleration of the vehicle; a deceleration of the vehicle; a direction of a steering device of the vehicle; a status of an accelerator pedal of the vehicle; a status of a brake pedal of the vehicle; a status of a clutch pedal of the vehicle; a path of the vehicle; environmental information associated with the vehicle; or a position of the vehicle with respect to a driving lane (Volos: Col. 5, lines 32-39; i.e., the sensors 52 also include a second type of sensors each measuring a parameter indicative of how a behavior of the vehicle changes … For example, the second type of sensors may include a vehicle speed sensor; The vehicle speed sensor provides an output indicative of a speed of the vehicle).
Regarding Regarding claim 5, Volos teaches the method according to claim 1. Volos further teaches wherein determining the control rating associated with the parameter comprises: processing the automated control information to determine an automated control characteristic that corresponds to the parameter (Volos: Col. 13, lines 33-38; i.e., the autonomous control module 332 may control operation of the engine 308, the converter/generator 310, the transmission 312, the turn signal 
determining a comparison value based on the automated control characteristic and the parameter (Volos: Col. 12, lines 22-24; i.e., the driving behavior comparator module 112 compares behavior of a driver of a target vehicle with behaviors of drivers of other vehicles to generate anomaly scores; the anomaly scores correlate to the claimed comparison values);
and30PATENT Docket No. 20190149determining the control rating based on the comparison value (Volos: Col. 12, lines 41-42; i.e., the risk assessment module 114, based on the anomaly scores generates a risk assessment score).
Regarding claim 6, Volos teaches the method according to claim 1. Volos further teaches wherein determining whether the control rating satisfies the threshold for the period of time comprises: determining whether the control rating is greater than or equal to the threshold (Volos: Col. 18, lines 21-25; i.e., at 608, the server and/or the calculation module determines whether the driving behavior of the driver warrants an adjustment in a current rate (e.g., an insurance rate, a pay rate, or other rate) and adjusts the rate accordingly. Behavior-based insurance (BBI) rewards good driver behavior; the calculation module would have to determine if the risk assessment score exceeds a threshold to warrant an insurance rate increase) for the period of time (Volos: Col. 16, lines 16-18; i.e., trends in behavior are detected for the location, a certain time period, a certain date and/or a set of dates).
Regarding claim 7, Volos teaches the method according to claim 1. Volos further teaches the method comprising: obtaining identification information concerning a driver of the vehicle (Volos: Col. 11, lines 64-67; i.e., the DRA driver information DB 174 stores driver information pertaining to each of the drivers, such as a driver identifier (ID), an address, personal information (e.g., age, sex, and phone number), etc.);
and determining the threshold and the period of time based on the identification information (Volos: Col. 4, lines 11-17; i.e., the disclosed driver risk assessment server provides risk assessment scores to indicate how safe the actual driving behavior is of a driver … This also enables insurance companies to provide incentives to riskier drivers to improve their driving habits and/or behavior and as a result become safer drivers; different drivers have different threshold risk assessment scores required to receive the incentives; Volos: Col. 16, lines 16-18; i.e., trends in behavior are detected for the location, a certain time period, a certain date and/or a set of dates).
Regarding claim 8, Volos teaches a device, comprising: one or more memories (Volos: Col. 8, lines 4-7; i.e., the driver risk assessment server 12 includes … a memory 110);
and one or more processors communicatively coupled to the one or more memories, to (Volos: Col. 19, lines 54-56; i.e., a processor circuit (shared, dedicated, or group) that executes code; a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit):
obtain sensor data associated with a vehicle from at least one sensor device of the vehicle (Volos: Col. 5, lines 38-39; i.e., the vehicle speed sensor provides an output indicative of a speed of the vehicle);
obtain manual input data associated with the vehicle from at least one manual input device of the vehicle (Volos: Col. 5, lines 9-13; i.e., the sensors 52 may include a first type of sensors each measuring a current quantity or a current state of operation of a corresponding one of driver-operable devices (e.g., a brake pedal, a gas pedal, a steering wheel, a signal indicator, etc.) installed in the vehicle);
determine, based on the sensor data, automated control information (Volos: Col. 15, lines 29-32; i.e., at 416C, the autonomous control module 332 may autonomously control operation of the vehicle 50, 300 based on the feedback; The feedback may include the driver behavior related information);
determine, based on the sensor data and the manual input data, one or more parameters associated with the vehicle (Volos: Col. 5. Lines 32-35; i.e., the sensors 52 also include a second type of sensors each measuring a parameter indicative of how a behavior of the vehicle changes and outputting a time-series measurement data sequence);
determine, based on the automated control information, one or more control ratings respectively associated with the one or more parameters (Volos: Col. 4, lines 37-41; i.e., the vehicles may communicate various information including parameters, features, etc. describing behavior of the vehicles to the driver risk assessment server 12, which may then provide feedback to the vehicles 20, 22 and/or provide risk assessment scores);  31PATENT 
determine one or more thresholds that respectively correspond to the one or more control ratings (Volos: Col. 11, lines 36-40; i.e., the feature-portion information generation routine extracts, from the average topic proportion 7C, a second driving topic Tpb that has a maximum percentage if the maximum percentage is greater than the predetermined threshold); 
determine whether at least one control rating, of the one or more control ratings, satisfies a respective threshold, of the one or more thresholds (Volos: Col. 18, lines 21-25; i.e., at 608, the server and/or the calculation module determines whether the driving behavior of the driver warrants an adjustment in a current rate (e.g., an insurance rate, a pay rate, or other rate) and adjusts the rate accordingly. Behavior-based insurance (BBI) rewards good driver behavior; the calculation module would have to determine if the risk assessment score satisfies a threshold or warrants an insurance rate adjustment), for a period of time (Volos: Col. 16, lines 16-18; i.e., trends in behavior are detected for the location, a certain time period, a certain date and/or a set of dates); 
and cause, based on determining that the at least one control rating satisfies the respective threshold for the period of time, at least one action to be performed (Volos: Col. 14, lines 42-45; i.e., 
Docket No. 20190149Regarding claim 9, Volos teaches the device according to claim 8. Volos further teaches wherein the at least one sensor device is: a speedometer device; a tachometer device; an accelerometer device; a radar device; a sonar device; a camera device; a lidar device; an inertial positioning system device; or a global positioning system device (Volos: Col. 5, lines 35-38; i.e., the second type of sensors may include a vehicle speed sensor, a yaw-rate sensor, image sensors (e.g., cameras), ultrasonic sensors, radar sensors, LiDAR sensors, etc.).
Regarding claim 10, Volos teaches the device according to claim 8. Volos further teaches wherein the at least one manual input device includes: a steering device of the vehicle; an accelerator pedal of the vehicle; a brake pedal of the vehicle; or a clutch pedal of the vehicle (Volos: Col. 5, lines 9-13; i.e., the sensors 52 may include a first type of sensors each measuring a current quantity or a current state of operation of a corresponding one of driver-operable devices (e.g., a brake pedal, a gas pedal, a steering wheel, a signal indicator, etc.) installed in the vehicle).
Regarding claim 11, Volos teaches the device according to claim 8. Volos further teaches wherein the one or more processors, when determining the one or more control ratings respectively associated with the one or more parameters, are to: process the automated control information to determine one or more automated control characteristics associated with the vehicle (Volos: Col. 13, lines 33-38; i.e., the autonomous control module 332 may control operation of the engine 308, the converter/generator 310, the transmission 312, the turn signal indicators 319, a brake system 320, one or more electric motor(s) 322, and steering system 324 based on average and/or trend driver behavior for locations and conditions);
determine, for each parameter of the one or more parameters, a comparison value based on the parameter and a corresponding automated control characteristic, of the one or more automated control characteristics (Volos: Col. 12, lines 22-24; i.e., the driving behavior comparator module 112 compares behavior of a driver of a target vehicle with behaviors of drivers of other vehicles to generate anomaly scores; the anomaly scores correlate to the claimed comparison values);
and determine, for each comparison value respectively associated with the one or more parameters, a control rating (Volos: Col. 12, lines 41-42; i.e., the risk assessment module 114, based on the anomaly scores generates a risk assessment score).
Regarding claim 12, Volos teaches the device according to claim 8. Volos further teaches wherein the one or more processors, when determining one or more thresholds that respectively correspond to the one or more control ratings, are to: obtain identification information concerning an organization associated with the vehicle (Volos: Col. 11, lines 64-67; i.e., the DRA driver information DB 174 stores driver information pertaining to each of the drivers, such as a driver identifier (ID), an address, personal information (e.g., age, sex, and phone number), etc.; Volos: Col. 18, lines 3-8; i.e., the score transceiver 116 transmits the risk assessment score, the PDF, the CDF, the average PDF, the average CDF, the anomaly scores and/or other behavioral information to … a fleet management server, a third party, an employer, etc.);
and determine the one or more thresholds based on the identification information (Volos: Col. 4, lines 11-17; i.e., the disclosed driver risk assessment server provides risk assessment scores to indicate how safe the actual driving behavior is of a driver … This also enables insurance companies to provide incentives to riskier drivers to improve their driving habits and/or behavior and as a result become safer drivers; different drivers have different threshold risk assessment scores required to receive the incentives).
Regarding claim 13, Volos teaches the device according to claim 8. Volos further teaches wherein the one or more processors, when causing the at least one action to be performed, are to: cause a display associated with the vehicle to display an alert (Volos: Col. 14, lines 31-36; i.e., the driver 
Regarding claim 14, Volos teaches the device according to claim 8. Volos further teaches wherein the one or more processors, when causing the at least one action to be performed, are to: generate an alert; cause a display associated with a different device to display the alert (Volos: Col. 14, lines 31-36; i.e., the driver training module 334 generator indicators via the display 340 and/or the audio system 350 to indicate to the driver that the driver is driving dangerously and/or appears to be driving impaired and provide indicators to aid the driver to drive more safely);
and cause the alert to be stored in a data structure associated with the different device (Volos: Col. 4, lines 53-57; i.e., the sharing server 14 may store: the information received from the vehicles 20, 22; the risk assessment scores; and/or other data pertaining to the vehicles 20, 22, the drivers of the vehicles 20, 22, locations through which the vehicles 20, 22 are driving, and/or conditions of the locations).
Regarding claim 15, Volos teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to (Volos: Col. 20, lines 46-48; i.e., the computer programs include processor-executable instructions that are stored on at least one non-transitory, tangible computer-readable medium):
obtain sensor data associated with a vehicle from at least one sensor device of the vehicle (Volos: Col. 5, lines 38-39; i.e., the vehicle speed sensor provides an output indicative of a speed of the vehicle);
obtain manual input data associated with the vehicle from at least one manual input device of the vehicle (Volos: Col. 5, lines 9-13; i.e., the sensors 52 may include a first type of sensors each 
wherein the manual input data includes one or more manual input instructions (Volos: Col. 5, lines 13-17; i.e., the first type of sensors output time-series driving data sequences consisting of sequentially or cyclically measured data indicative of how the operated quantity or the operated condition of a corresponding one of the driver-operable devices changes);
determine, based on the sensor data, automated control information that includes one or more automated control instructions (Volos: Col. 15, lines 29-32; i.e., at 416C, the autonomous control module 332 may autonomously control operation of the vehicle 50, 300 based on the feedback; The feedback may include the driver behavior related information);
determine, based on the sensor data and the manual input data, a parameter associated with the vehicle (Volos: Col. 5. Lines 32-35; i.e., the sensors 52 also include a second type of sensors each measuring a parameter indicative of how a behavior of the vehicle changes and outputting a time-series measurement data sequence);
determine, based on the automated control information, a control rating associated with the parameter (Volos: Col. 4, lines 37-41; i.e., the vehicles may communicate various information including parameters, features, etc. describing behavior of the vehicles to the driver risk assessment server 12, which may then provide feedback to the vehicles 20, 22 and/or provide risk assessment scores);
obtain identification information associated with a driver of the vehicle and an organization associated with the vehicle (Volos: Col. 11, lines 64-67; i.e., the DRA driver information DB 174 stores driver information pertaining to each of the drivers, such as a driver identifier (ID), an address, personal information (e.g., age, sex, and phone number), etc.; Volos: Col. 18, lines 3-8; i.e., the score transceiver 116 transmits the risk assessment score, the PDF, the CDF, the average PDF, the 
determine a threshold and a period of time based on the identification information (Volos: Col. 4, lines 11-17; i.e., the disclosed driver risk assessment server provides risk assessment scores to indicate how safe the actual driving behavior is of a driver … This also enables insurance companies to provide incentives to riskier drivers to improve their driving habits and/or behavior and as a result become safer drivers; different drivers have different threshold risk assessment scores required to receive the incentives; Volos: Col. 16, lines 16-18; i.e., trends in behavior are detected for the location, a certain time period, a certain date and/or a set of dates);
determine whether the control rating satisfies the threshold (Volos: Col. 18, lines 21-25; i.e., at 608, the server and/or the calculation module determines whether the driving behavior of the driver warrants an adjustment in a current rate (e.g., an insurance rate, a pay rate, or other rate) and adjusts the rate accordingly. Behavior-based insurance (BBI) rewards good driver behavior; the calculation module would have to determine if the risk assessment score satisfies a threshold or warrants an insurance rate adjustment) for the period of time (Volos: Col. 16, lines 16-18; i.e., trends in behavior are detected for the location, a certain time period, a certain date and/or a set of dates);
and cause, based on determining that the control rating satisfies the threshold for the period of time, at least one action to be performed (Volos: Col. 14, lines 42-45; i.e., the reporting module 338 may display a risk assessment score of the driver as received from the DRA server 12, an updated insurance rate, an updated pay rate, and/or other related information).
Regarding claim 16, Volos teaches the non-transitory computer-readable medium according to claim 15. Volos further teaches wherein the one or more instructions, that cause the one or more processors to determine the control rating associated with the parameter, cause the one or more processors to: determine one or more particular manual input instructions, of the one or more manual input instructions, that are associated with the parameter (Volos: Col. 5, lines 13-17; i.e., the first type of sensors output time-series driving data sequences consisting of sequentially or cyclically measured data indicative of how the operated quantity or the operated condition of a corresponding one of the driver-operable devices changes);
determine one or more particular automated control instructions, of the one or more automated control instructions, associated with the parameter (Volos: Col. 15, lines 29-32; i.e., at 416C, the autonomous control module 332 may autonomously control operation of the vehicle 50, 300 based on the feedback; The feedback may include the driver behavior related information);
determine a comparison value associated with the parameter based on the one or more particular automated control instructions and the one or more particular manual input instructions (Volos: Col. 12, lines 22-24; i.e., the driving behavior comparator module 112 compares behavior of a driver of a target vehicle with behaviors of drivers of other vehicles to generate anomaly scores; the anomaly scores correlate to the claimed comparison values);
and determine the control rating based on the comparison value (Volos: Col. 12, lines 41-42; i.e., the risk assessment module 114, based on the anomaly scores generates a risk assessment score).
Regarding claim 17, Volos teaches the non-transitory computer-readable medium according to claim 15. Volos further teaches wherein the one or more instructions, that cause the one or more processors to determine the threshold and the period of time based on the identification information, cause the one or more processors to: identify information concerning a driving preference of the driver (Volos: Col. 5, lines 9-13; i.e., the sensors 52 may include a first type of sensors each measuring a current quantity or a current state of operation of a corresponding one of driver-operable devices (e.g., a brake pedal, a gas pedal, a steering wheel, a signal indicator, etc.) installed in the vehicle; the driver will operate these devices according to their preferences);
identify information concerning a driving preference of the organization (The driver training module 334 may indicate via a display 340 how to operate the vehicle 300 to a driver to train the driver to act in a similar manner as other typical drivers for that location and driving conditions. The driver training module 334 may receive driving parameters and/or patterns from the DRA server 12; the DRA server can store driving parameters based on the preferences of a fleet management server, a third party, an employer, etc.);
and determine the threshold and the period of time based on at least one of the information concerning the driving preference of the driver and the information concerning the driving preference of the organization (Volos: Col. 4, lines 11-17; i.e., the disclosed driver risk assessment server provides risk assessment scores to indicate how safe the actual driving behavior is of a driver … This also enables insurance companies to provide incentives to riskier drivers to improve their driving habits and/or behavior and as a result become safer drivers; the insurance company uses risk assessment score preferences to determine threshold scores that a driver must meet to receive the incentives; Volos: Col. 16, lines 16-18; i.e., trends in behavior are detected for the location, a certain time period, a certain date and/or a set of dates).
Regarding claim 18, Volos teaches the non-transitory computer-readable medium according to claim 15. Volos further teaches wherein the one or more instructions, that cause the one or more processors to cause the at least one action to be performed, cause the one or more processors to:35PATENT Docket No. 20190149generate a record based on at least one of the manual input data, the automated control information, the control rating, the threshold, or the period of time (Volos: Col. 11, lines 11-17; i.e., the driving-topic generation method joins the extracted primitive behavioral expressions for each of the topics appropriately, thus generating a driver behavioral description for each of the topics. These driver behavioral descriptions for the respective topics are stored in the topic description-database 168 to correlate with the respective topics);
and cause the record to be stored in a data structure (Volos: Col. 4, lines 53-57; i.e., the sharing server 14 may store: the information received from the vehicles 20, 22; the risk assessment scores; and/or other data pertaining to the vehicles 20, 22, the drivers of the vehicles 20, 22, locations through which the vehicles 20, 22 are driving, and/or conditions of the locations).
Regarding claim 19, Volos teaches the non-transitory computer-readable medium according to claim 15. Volos further teaches wherein the one or more instructions, that cause the one or more processors to cause the at least one action to be performed, cause the one or more processors to: cause the vehicle to execute at least one of the one or more automated control instructions (Volos: Col. 14, lines 36-38; i.e., one of the modules 332, 334 may perform countermeasures to avoid an accident by controlling operations of the vehicle 300 should the driver be impaired).
Regarding claim 20, Volos teaches the non-transitory computer-readable medium according to claim 15. Volos further teaches wherein the one or more instructions, that cause the one or more processors to cause the at least one action to be performed, cause the one or more processors to: generate a message based on at least one of the one or more automated control instructions; and cause the vehicle to present the message (Volos: Col. 14, lines 31-36; i.e., the driver training module 334 generator indicators via the display 340 and/or the audio system 350 to indicate to the driver that the driver is driving dangerously and/or appears to be driving impaired and provide indicators to aid the driver to drive more safely).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of facilitating manual operation of a vehicle includes Scholl et al. (U.S. Publication No. 2020/0074492), Nangeroni et al. (U.S. Publication No. 2019/0383627), Tibbitts et al. (U.S. Patent No. 9615213), Fields et al. (U.S. Patent No. 9586591), McClellan et al. (U.S. Patent No. 9067565), and Adams et al. (U.S. Patent No. 10023114).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661